DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was filed with a request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing amendments were received on 03/23/2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Volz on 03/24/2021.
The application has been amended as follows: 
IN THE CLAIMS: The claims have been amended as follows (note that any unlisted claims remain as filed on 11/30/2020):
In claim 27, line 1, deleted “24” and inserted -- 21 -- after “surgical instrument of claim”.
Allowable Subject Matter
Claims 21-23, 25-40, and 42 are allowed. 
The following is an examiner’s statement of reasons for allowance: See detailed reasons for allowance in the final rejection mailed 09/17/2020 and in the Quayle action mailed 01/29/2021. Furthermore, the additionally cited references in the IDS filed 05/20/2021 fail to teach the limitations of claims 21, 36, and 39. Of the references in the IDS filed 05/20/2021, the closest is Manna et al. (WO 98/14126). However, Manna also fails to teach the limitations of claims 21, 36, and 39:
Claim 21: (in combination with the other limitations of claim 21), the blade body extends distally downward in a downward direction away from the clamp arm and below the central axis along the pivot plane from the proximal blade portion to the intermediate blade portion, (B) a compression surface extending distally along the blade body and facing toward the clamp arm such that the compression surface at least partially surrounds the blade axis, (C) a scoring surface extending distally along the blade body and facing away from the clamp arm such that the scoring surface at least partially surrounds the blade axis, (D) a first scallop extending distally through the blade body along the scoring surface to define a first scoring edge that distally extends along the blade body opposite from the compression surface, wherein the first scoring edge is configured to cut tissue, and (E) a second scallop extending distally through the blade body along the scoring surface to define a second scoring edge that distally extends along the blade body opposite from the compression surface, wherein the compression surface is convex about the blade axis laterally between the first and second scallops, wherein the scoring surface is convex about the blade axis laterally between the first and second scallops, 
Claim 36: (in combination with the other limitations of claim 36), a clamp arm configured to pivot in a pivot plane, and an ultrasonic blade including a compression surface facing toward the clamp arm, and wherein the ultrasonic blade is curved downward and upward in the pivot plane such that at least a portion of the compression surface is above the central axis and at least another portion of the compression surface is below the central axis.
Claim 39: (in combination with the other limitations of claim 39), a clamp arm configured to pivot in a pivot plane, wherein the clamp arm includes a clamp pad having a clamp pad curvature that is curved downward and upward in the pivot plane, and an ultrasonic blade that includes a compression surface having a compression surface curvature that is curved downward and upward in the pivot plane, wherein the clamp pad curvature and the compression surface curvature are complementary to each other such that the central axis of a shaft assembly intersects the clamp arm in the closed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771